    Case 1:18-cv-01568-TDC Document 49-11 Filed 02/11/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

  THE NATIONAL FEDERATION OF                    )
  THE BLIND, et al.                             )
                                                )
          Plaintiffs,                           )
                                                )   Civil Action No. 18-01568 (TDC)
                  v.                            )
                                                )
  UNITED STATES DEPARTMENT OF                   )
  EDUCATION, et al.                             )
                                                )
          Defendants.                           )

                                 [PROPOSED] ORDER

         Upon consideration of Defendants’ Motion to Dismiss, including Defendants’ Reply

in Support of Their Motion to Dismiss, and Plaintiffs’ opposition thereto, it is hereby

         ORDERED that Defendants’ Motion is GRANTED, and it is further

         ORDERED that Plaintiffs’ Second Amended Complaint is DISMISSED.



Dated:                         , 2019.



                                                       United States District Judge
